Title: From George Washington to William Thornton, 18 October 1798
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 18th Oct. 1798

I regret, not having received your letter of the 16th until last night. Had it reached me before I wrote to the Commissioners yesterday morning by Mr Thos Peter, I should have inclined more (although my wish is to have no trouble with the buildings) towards engaging Mr Blagden’s undertaking the Masonry, agreeably to his estimate; doing as much of the wood work myself, as my people are competent to, and employing others to do the remainder of it; the Painting, Plastering &ca; and to the offer that was made to Mr Blagden for compleating the whole; and furnishing every thing as therein expressed (except Painting, Glazing & Iron mongery): and if he boggles at that offer, I must proceed in this manner, to the Execution of the work; and would be glad to have a contract entered into with him accordingly.
If this mode is adopted, I shall expect from Mr Blagden, & without delay, a compleat Bill of Scantling and Plank; enumerating the quantity & quality; and the length, breadth and thickness of both Scantg & Plank, to suit the different parts of the buildings, that I

may take measures for obtaining them in the manner you have suggested. The length, width and thickness of the flooring plank ought to be specified; & whether Sap & knots are to be excluded. In short great particularity & exactness should be observed in making out the Bill, that every thing proper & useful may be had without superfluity or waste. It would be expected of him too, to give the mouldings, & dimensions of such parts of the work as would be prepared by my own people at this place.
It would be quite agreeable to me, that the foundation of the buildings should be laid this Autumn, if the weather will permit. At any rate, I conceive all the foundation Stone & Sand should be carried to the Site. Sure I am, the Carting will be infinitely better before, than after Winter, and workmen I should think easier obtained. The materials must be good whether used in spring or autumn.
The length of your letter, my good Sir, required no apology. It was kind—and I thank you for the details—as I shall do on similar future occasions. For the haste in which this letter is written I ought to ask your forgiveness. Mr Law is waiting—& you know he does not wait patiendy for any thing not even for dinner—If you can get at my meaning, my object will be answered. Complimts to Mrs Thornton from this family—and with very great esteem—I am—Dear Sir Yr obedt & obliged

Go: Washington

